EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Highland Business Services, Inc. (the "Company") on Form 10-Q for the period endedAugust 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Rodger D Spainhower, Sr., Chief Executive Officer and Chief Financial Officer of the Company certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:October 13, 2010 By: /s/Rodger D. Spainhower, Sr. Name: Rodger D. Spainhower, Sr. Title: Chief Executive Officer and Chief Financial Officer
